749 N.W.2d 253 (2008)
Thomas OWCZAREK, a Taxpayer of the Fitzgerald Public Schools, and Fitzgerald Public Schools, Plaintiffs-Appellants,
v.
STATE of Michigan, DEPARTMENT OF EDUCATION, Department of Management & Budget, and Treasurer of the State of Michigan, Defendants-Appellees.
Docket No. 135241. COA No. 273322.
Supreme Court of Michigan.
June 4, 2008.
On order of the Court, the motion for reconsideration of this Court's February 6, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.